OPINION AND ORDER

Movant, Steven James Plummer of Florence, Kentucky, has moved this Court to enter an order suspending his license to practice law for a period of one (1) year.
Movant was employed as an associate in a law firm and was compensated by the law firm at a fixed salary. The firm’s accounting process allowed Movant to set and receive the attorney’s fees charged to his clients. These fees were to be relinquished to the law firm on a bi-weekly basis.
Movant converted proceeds belonging to the law firm in the following manner: On April 14,1995, Movant was paid by cheek the sum of Fifty Dollars ($50) by one of his clients for attorney’s fees. On September 18, 1995, Movant was paid by check the sum of Four Hundred Dollars ($400) by a different client for legal work. On September 27, 1995, Movant was paid by check the sum of Fifty Dollars ($50) by yet another client for attorney’s fees. These three checks were all made payable to Movant. Movant endorsed these checks, cashed them, and converted the proceeds to his own use. None of the proceeds from these checks were turned over to the law firm as required by Movant’s agreement with the firm.
Movant acknowledges that his conduct in each of the three occurrences outlined above was unethical, unprofessional, and in violation of SCR 3.130-8.3(c), which states, “It is professional misconduct for a lawyer to engage in conduct involving dishonesty, fraud, deceit or misrepresentation.” The law firm in question has not sought or pursued criminal charges against Movant. Further, there was no harm or injury to any client. The Kentucky Bar Association has offered no objection to the proposed sanction. Movant *321has tendered payment of $12.90 as full payment of the disciplinary costs in accordance ■with SCR 3.450(1).
Having reviewed the record and the Kentucky Bar Association having no objection,
IT IS HEREBY ORDERED that:
1. Movant, Steven James Plummer, is hereby suspended from the practice of law in Kentucky for a period of one (1) year. The period of suspension shall commence on the date of entry of this Order and shall continue until such time as he is reinstated to the practice of law by order of this Court pursuant to SCR 3.510.
2. Any application for reinstatement filed by Movant shall be governed by SCR 3.510, reinstatement in cases of disciplinary suspension, or any subsequent amendment to SCR 3.510. The disciplinary proceedings represented by Kentucky Bar Association, File No. 5542, shall be terminated with any resulting additional costs to be paid by Movant in accordance with SCR 3.450(1) and 3.480(3).
3. Pursuant to SCR 3.390, Movant shall, within ten (10) days from the date of entry of this Order, notify all clients in writing of his inability to represent them and of the necessity and urgency of promptly retaining new counsel. Movant shall furnish copies of said letters to the Director of the Kentucky Bar Association. Movant shall promptly return all active files to his clients.
All concur.
ENTERED: October 30,1997.
/s/ Robert F. Stephens Chief Justice